 


109 HR 3741 IH: Disaster Victims’ Savings Access Act
U.S. House of Representatives
2005-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3741 
IN THE HOUSE OF REPRESENTATIVES 
 
September 13, 2005 
Mr. Davis of Kentucky (for himself and Mr. Pickering) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code to allow a one-time emergency, penalty free withdrawal, from a qualified investment retirement account.  
 
 
1.Short TitleThis Act may be cited as the Disaster Victims’ Savings Access Act.
2.Waiver of Early Withdrawal PenaltyThe Internal Revenue Code Section 72(t)(2) (26 U.S.C. 72(t)(2)) is amended by adding at the end the following new subparagraph:

(G)Disaster and emergency
(i)A one time distribution to an employee whose domicile, place of business, or principal place of employment is located in a county enumerated in a Presidentially declared disaster or emergency.
(I)A qualified distribution as defined in section 72(t)(2)(G)(i) is limited to fifty percent of the amount in the qualified retirement plan account of $250,000, whichever is greater.
(ii)Notwithstanding any other section of the Internal Revenue Code, a qualified distribution as defined in section 72(t)(2)(G)(i) and satisfying the requirement in section 72(t)(2)(G)(i)(I) shall be divided evenly over five years for the purpose of assessing tax on gross income as defined in section 61.
(iii)A qualified distribution as defined in section 72(t)(2)(G)(i) is only permitted within three years of the date of the Presidential declaration.
(iv)Presidentially declared disasterFor purposes of this subsection, the term Presidentially declared disaster means any Presidential declaration as defined within the Robert T. Stafford Disaster Relief and Emergency Assistance Act..
3.Catch-up allowed
(a)The Internal Revenue Code section 414(v) (26 U.S.C. 414(v)) is amended by adding and survivors of disasters after Catch-up contributions for individuals age 50 or over.
(b)The Internal Revenue Code section 414(v) (26 U.S.C. 414(v)) is amended by adding at the end the following new subparagraph:

(7)Disaster victim eligible
(A)Notwithstanding any other provision of the Internal Revenue Code, a plan participant who received a qualified distribution under section 72(t)(2)(G) is eligible to re-contribute the full amount withdrawn within five years from the distribution. If, after five years, the plan participant has not re-contributed the full amount, the plan participant may continue to make catch-up contributions in the same manner and subject to the same rules as a plan participant age 50 or over until such time as the amount of the emergency withdrawal has been re-contributed.
(i)This eligibility for catch-up contributions is limited to the amount of the qualified distribution the plan participant received under section 72(t)(2)(G)..
4.Effective dateThe provisions of this Act shall take effect on the day of enactment.  
 
